UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2014 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 6 Performance 7 Fund Information 8 Schedule of Investments 9 TCM Small-Mid Cap Growth Fund Performance Discussion 12 Performance 13 Fund Information 14 Schedule of Investments 15 Fund Expense Examples 18 Financial Statements Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Additional Information 34 Privacy Policy 35 1 TCM GROWTH FUNDS May 20, 2014 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2014, which is the first half of each Fund’s fiscal year.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings. Below is a summary of the market environment over the past six months and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 6 and 13, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review and Outlook.The fourth quarter of 2013 was a great quarter to finish a great year for stocks.Investors repeatedly shrugged off a variety of negatives and continued to reallocate from bonds to equities throughout 2013.The Fed had signaled earlier in the year that it intended to taper its quantitative easing program of buying mortgage-backed bonds in order to keep rates low.Subsequent Fed pronouncements tried to provide a sense that the withdrawal would be measured, would depend on continued signs of economic growth and that, in any event, short term rates would stay low for the foreseeable future.This massaging of the message was effective and the reaction by investors to the December announcement that the Fed would reduce its bond purchases by $10 billion a month was benign.The 10-year treasury rate did climb to 3% during the quarter based on improving leading economic indicators. In what could have been another blow to investor confidence, the quarter started out with Congress unable to agree on legislation to continue the operations of the federal government, shutting down most federal agency activities for the first two weeks of October.The refusal to pass a budget was not well received by the public and activist members of the Republican Party relented under intense pressure to get the government back up and running.While the market sold off slightly at the start, investors shrugged off the negative effects of the shutdown and after both sides of the aisle stopped the posturing, continuing resolutions were passed but the finger pointing continued. While actions by the Fed and Congress were points of uncertainty, the market during the fourth quarter was strong in light of other more powerful forces.First, although a reduction in the Fed bond purchase program is a tightening of monetary 2 TCM GROWTH FUNDS policy, as the economy improves, the Fed is trying to wean the addicted markets without causing significant withdrawals.Real Gross Domestic Product (“GDP”) growth increased in the fourth quarter to the 3.5% range, consistent with signs of stronger manufacturing activity as the Institute for Supply Management Purchasing Managers Index (PMI) rose from 49.0% in May to 57.3% in November.The rising trend in PMI is supported by increased capital spending budgets, the crude oil and natural gas renaissance in the United States, stronger consumer spending, stronger exports and increased construction spending. After a year in which investors repeatedly shrugged off a variety of negatives and continued to reallocate from bonds to equities, it was not surprising that the first quarter of 2014 was marked by increased volatility.A market driven by expanding profit margins and higher valuations always raises concerns about a pullback.And with the mixed bag of information flow during the first quarter, that pullback occurred in many stocks as investors took profits and reacted to concerns that future equity returns may be under pressure.Geopolitical concerns added to the uncertainty as Russia annexed Crimea and threats of sanctions reverberated throughout European markets.In terms of fiscal and monetary policy developments, while not a strong tailwind, the news was not that bad.Due to a contraction in the growth rates of expenditures and higher tax receipts (improving economy and higher rates), the federal deficit is declining from previously high levels.On the monetary policy front, there was a transition in Fed leadership from Bernanke to Yellen and confirmation that steps to taper the current level of quantitative easing are on track.The market initially reacted negatively to comments by Yellen about the timing of interest rate increases but the hope of a goldilocks outcome, where quantitative easing and abnormally low rates give way to a gradually improving economy, remains intact.Congress for once gave everyone a break by avoiding another government showdown and passing a bipartisan omnibus spending bill that funded the government until September. Regarding the economy, data was mixed as much of the country dealt with one of the most severe winters in a long time.Sorting out whether weaker economic performance was attributable to the weather or other more fundamental underlying factors was one of the challenges during the quarter.It is likely that weather impacted the first quarter earnings of many companies, particularly in the consumer and industrial sectors, but we would expect to see a corresponding rebound in the second and third quarters as the impact of inclement weather fades and spring blossoms.The balance sheet of the consumer has continued to improve based on rising home prices, better employment rates, rising wage trends and a strong stock market.One caveat to this positive trend – many of these factors primarily benefit the higher income households and therefore the disparity between the high income 3 TCM GROWTH FUNDS and low income earners continues to widen.Household debt relative to disposable income is at a multi-decade low as individuals reduce debt and haven’t borrowed at peak levels seen prior to the 2008 recession.Although weather issues may impact housing trends and some consumer spending, the long term trends in place for the labor market and housing sector are biased to the positive, which provides a runway for continued upside.Oil and gas production remains strong and relatively low natural gas and natural gas liquids (NGL’s) prices have helped to support an industrial renaissance in the United States. The economic indicators from outside the United States are less positive but there are pockets of signs of life.The European Union is determined to assist with an accommodative monetary policy and central bankers are in the initial phase of implementing some form of quantitative easing to stimulate the Euro-economies and avoid stagflation.This effort, if undertaken, would provide some backstop to a macro-like disruption in the equity markets driven by weakness in Europe.And to the extent it is successful, the stimulus would provide some tailwind support to improving export levels by U.S. companies.Growth rates in emerging markets continue to slow, especially in the countries of Brazil, Russia, India and China, but even nominal growth in the range of 4-6% can be helpful to developed country economies.China remains a bit of a wildcard with bears and bulls each seeing different outcomes as central planners in China cut back on infrastructure investments and export-oriented spending in hopes of a more consumer led growth period.But even consensus growth rates of 7.5% in 2014, if realized, are helpful to the world economy.The days of 10% plus Chinese growth rates and the accompanying commodity fueled rallies are a thing of the past, particularly with wage rate inflation in China and the growing competitive threats from other Asian manufacturing centers (e.g., Vietnam). There is no shortage of opinions on equity valuations, particularly for small cap growth stocks.Various valuation metrics for small cap equities are relatively high and the question is whether these valuations are sustainable, i.e., will the pace of the expanding economy justify current valuation levels?In March and April, the answer was no for the higher flying, higher beta sectors (biotech, SaaS software, internet/social media) that were top performers in 2013.As we have discussed in the past, investors have to expect some profit taking in these circumstances, which is healthy in the long run.Current monetary policy remains accommodative but the prospects of higher rates are clearly on the table and the market will anticipate and discount those changes, which will contain, but not necessarily compress, valuations.Our investment process is a two-pronged approach – first, reaching confidence that a company can deliver the desired revenue and earnings growth over at least a 2-3 year time frame and meet or exceed the financial performance 4 TCM GROWTH FUNDS expected by the market, and second, buying and owning the stock at a valuation that we believe is sustainable based on our forecasted range.With correlations and dispersion of returns at more normal ranges, we believe stock selection based on this process has and can continue to generate superior relative returns. Thank you for your continued confidence and trust in managing your assets.Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives.The Russell 2000 Growth Index and the Russell 2500 Growth Index are unmanaged indices representing those Russell 2000 Index companies and Russell 2500 Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index.Beta is a measure of a stock’s risk in relation to the market.A high beta indicates moderate or high price volatility.Correlation measures the degree and type of relationship between two or more variables over a period of time. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Quasar Distributors, LLC, Distributor (05/14) 5 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the Small Cap Fund for the following periods was: 6 Months ended 4Q 2013 1Q 2014 3/31/2014 Small Cap Fund 10.95% 4.66% 16.13% Russell 2000® Growth Index 8.17% 0.48% 8.70% Lipper Small Cap Growth Average 8.22% 0.17% 8.44% Attribution.As you can see from the table above, investor enthusiasm waned after the New Year with a variety of factors leading to more subdued returns as investors focused on stretched valuations, mixed economic data, political turmoil in Ukraine, Fed tapering, and continued concerns in emerging markets.In another shift from 2013 trends, so far in 2014 smaller cap stocks have underperformed larger cap stocks and value has outpaced growth stocks, particularly in the selloff at the end of the first quarter.For the six month period ended March 31, 2014, the Small Cap Fund outperformed the benchmark based on very strong stock selection, with the best relative contribution coming from the healthcare, industrials, consumer discretionary and financial economic sectors.The effect of the portfolio’s economic sector allocations was slightly positive, as the positive effect of our overweight to industrials and energy and underweight to consumer discretionary and staples and was mostly offset by the effect of the Fund’s cash position in a period of positive returns.The top and bottom five contributing stocks to absolute performance for the six month period were: Average Contribution Top Five Weight (%) to Return (%) Lannett Company (generic pharmaceuticals) Patrick Industries (building products and materials) Motorcar Parts of America (aftermarket automobile parts) H&E Equipment Services (industrial equipment services) Trex Company (composite deck products) Average Contribution Bottom Five Weight (%) to Return (%) Rally Software Development (cloud based solutions) -0.48 Tangoe (communications management software) -0.37 Textura (construction industry software) -0.34 ExOne Co. (three dimensional printing) -0.34 LKQ Corporation (auto replacement parts/systems) -0.33 6 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2014 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 37.37% 14.44% 21.64% 10.96% Russell 2000® Growth Index 27.19% 13.61% 25.24% 9.82% Lipper Small Cap Growth Average 26.71% 12.75% 24.69% 9.39% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days.Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 7 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2014 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $297 million Total Operating Expenses % Top Ten Holdings (% of net assets) Patrick Industries, Inc. % Kate Spade & Co. % Dycom Industries, Inc. % EMCOR Group, Inc. % Amerisafe, Inc. % Copart, Inc. % Eagle Materials, Inc. % Invensense, Inc. % Mobile Mini, Inc. % US Ecology, Inc. % Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. 8 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 95.8% Auto Components - 1.8% Drew Industries, Inc. $ Motorcar Parts of America, Inc.* Beverages - 0.2% REEDS, Inc.* Biotechnology - 0.7% Cepheid* Pharmacyclics, Inc.* Versartis, Inc.* Building Products - 4.9% American Woodmark Corp.* Continental Building Products, Inc.* Patrick Industries, Inc.* Trex Company, Inc.* Capital Markets - 1.0% Affiliated Managers Group, Inc.* Commercial Services & Supplies - 6.2% Copart, Inc.* Healthcare Services Group, Inc. Mobile Mini, Inc. US Ecology, Inc. Communications Equipment - 1.4% Ciena Corp.* Construction & Engineering - 6.5% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* Construction Materials - 1.9% Eagle Materials, Inc. Distributors - 1.0% LKQ Corp.* Diversified Consumer Services - 0.9% Lifelock, Inc.* Diversified Telecommunication Services - 1.2% 8x8, Inc.* Electrical Equipment - 1.1% Power Solutions International, Inc.* Electronic Equipment, Instruments & Components - 2.4% Invensense, Inc.* National Instruments Corp. Energy Equipment & Services - 2.7% Bristow Group, Inc. Dril-Quip, Inc.* Pioneer Energy Services Corp.* RigNet, Inc.* Food & Staples Retailing - 1.1% Natural Grocers by Vitamin Cottage, Inc.* Food Products - 1.1% Whitewave Foods Co.* Health Care Equipment & Supplies - 3.9% Cyberonics, Inc.* Endologix, Inc.* Insulet Corp.* LDR Holding Corp.* Wright Medical Group, Inc.* Health Care Providers & Services - 6.0% Brookdale Senior Living, Inc.* The accompanying notes are an integral part of these financial statements. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS - 95.8% (Continued) Health Care Providers & Services - 6.0% (Continued) Centene Corp.* $ ExamWorks Group, Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* Health Care Technology - 0.9% Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 1.1% Noodles & Company* Household Durables - 0.6% The Dixie Group, Inc.* Insurance - 2.2% Amerisafe, Inc. Internet Software & Services - 5.2% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Envestnet, Inc.* Global Eagle Entertainment, Inc.* Marketo, Inc.* OpenTable, Inc.* WebMD Health Corp.* IT Services - 0.9% MAXIMUS, Inc. Life Science Tools & Services - 1.1% ICON Plc.* Machinery - 4.6% Chart Industries, Inc.* Middleby Corp.* Mueller Water Products, Inc. Navistar International Corp.* Woodward, Inc. Marine - 1.2% Baltic Trading Ltd. Paragon Shipping, Inc.* Media - 1.5% The E.W. Scripps Co.* Metals & Mining - 2.1% Globe Specialty Metals, Inc. Horsehead Holding Corp.* Multiline Retail - 1.3% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 1.7% Matador Resources Co.* Rosetta Resources, Inc.* Personal Products - 1.3% Inter Parfums, Inc. Pharmaceuticals - 0.5% Horizon Pharma, Inc.* Road & Rail - 3.5% Genesee & Wyoming, Inc.* Quality Distribution, Inc.* Roadrunner Transportation Systems, Inc.* The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS - 95.8% (Continued) Semiconductors & Semiconductor Equipment - 6.7% Advanced Energy Industries, Inc.* $ Diodes, Inc.* Integrated Device Technology, Inc.* Monolithic Power Systems, Inc.* PDF Solutions, Inc.* Skyworks Solutions, Inc.* Software - 3.8% Gigamon, Inc.* Imperva, Inc.* Interactive Intelligence Group, Inc.* NICE Systems Ltd. - ADR Tableau Software, Inc.* Specialty Retail - 5.0% Dick’s Sporting Goods, Inc. Five Below, Inc.* Lithia Motors, Inc. Marinemax, Inc.* Restoration Hardware Holdings, Inc.* Technology Hardware, Storage & Peripherals - 0.4% Stratasys Ltd.* Textiles, Apparel & Luxury Goods - 1.8% Kate Spade & Co.* Trading Companies & Distributors - 2.4% Beacon Roofing Supply, Inc.* H&E Equipment Services, Inc.* TOTAL COMMON STOCKS (Cost $226,568,154) REAL ESTATE INVESTMENT TRUSTS - 0.4% Altisource Residential Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $858,210) SHORT-TERM INVESTMENTS - 3.1% Money Market Fund - 3.1% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $9,117,682) TOTAL INVESTMENTS IN SECURITIES - 99.3% (Cost $236,544,046) Other Assets in Excess of Liabilities - 0.7% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the SMID Cap Fund for the following periods was: 6 Months ended 4Q 2013 1Q 2014 3/31/2014 SMID Cap Fund 9.56% 3.51% 13.41% Russell 2500™ Growth Index 8.49% 1.04% 9.62% Attribution.As you can see from the table above, investor enthusiasm waned after the New Year with a variety of factors leading to more subdued returns as investors focused on stretched valuations, mixed economic data, political turmoil in Ukraine, Fed tapering, and continued concerns in emerging markets.In another shift from 2013 trends, so far in 2014 smaller cap stocks have underperformed larger cap stocks and value has outpaced growth stocks, particularly in the selloff at the end of the first quarter.For the six month period ended March 31, 2014, the SMID Cap Fund outperformed the benchmark based on very strong stock selection, with the best relative contribution coming from the healthcare, industrials, financials and consumer discretionary economic sectors.The effect of the portfolio’s economic sector allocations was slightly negative as the positive effect of our overweight to industrials and underweight to consumer discretionary and staples and was offset by the effect of the overweight to energy and technology, underweight to materials, and the fund’s cash position in a period of positive returns.The top and bottom five contributing stocks to absolute performance for the quarter were: Average Contribution Top Five Weight (%) to Return (%) Lannett Company (generic pharmaceuticals) Trex Company (composite deck products) Patrick Industries (building products and materials) Illumina (life science tools) Motorcar Parts of America (aftermarket automobile parts) Average Contribution Bottom Five Weight (%) to Return (%) Rally Software Development (cloud based solutions) -0.40 Tangoe (communications management software) -0.38 ExOne Co. (three dimensional printing) -0.33 PDF Solutions (integrated circuits infrastructure technologies) -0.30 Veeva Systems (cloud based software solutions) -0.30 12 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2014 Since Inception One Year Three Year Five Year (6/29/2007) TCM Small-Mid Cap Growth Fund 29.10% 10.88% 20.46% 5.03% Russell 2500 Growth™ Index 26.66% 13.93% 25.82% 8.26% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days.Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 13 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2014 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $49 million Total Operating Expenses % Top Ten Holdings (% of net assets) Dycom Industries, Inc. % Invensense, Inc. % Quanta Services, Inc. % Copart, Inc. % Eagle Materials, Inc. % Lam Research Corp. % Mobile Mini, Inc. % US Ecology, Inc. % Kate Spade & Co. % Genesee & Wyoming, Inc. % Sector Allocation (% of net assets) * Cash equivalents and other assets less liabilities. 14 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 95.7% Auto Components - 1.8% Drew Industries, Inc. $ Motorcar Parts of America, Inc.* Biotechnology - 1.4% Cepheid* Medivation, Inc.* Pharmacyclics, Inc.* Versartis, Inc.* Building Products - 3.7% American Woodmark Corp.* Continental Building Products, Inc.* Patrick Industries, Inc.* Trex Company, Inc.* Capital Markets - 0.9% Affiliated Managers Group, Inc.* Commercial Services & Supplies - 7.3% Copart, Inc.* Healthcare Services Group, Inc. Mobile Mini, Inc. US Ecology, Inc. Waste Connections, Inc. Communications Equipment - 2.4% Ciena Corp.* F5 Networks, Inc.* Construction & Engineering - 7.7% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* Quanta Services, Inc.* Construction Materials - 1.9% Eagle Materials, Inc. Distributors - 1.5% LKQ Corp.* Diversified Consumer Services - 0.9% Lifelock, Inc.* Diversified Telecommunication Services - 1.2% 8x8, Inc.* Electrical Equipment - 2.6% AMTEK, Inc. Power Solutions International, Inc.* Electronic Equipment, Instruments & Components - 2.4% Invensense, Inc.* National Instruments Corp. Energy Equipment & Services - 3.3% Bristow Group, Inc. Dril-Quip, Inc.* Oceaneering International, Inc. Pioneer Energy Services Corp.* Food & Staples Retailing - 0.6% Natural Grocers by Vitamin Cottage, Inc.* Food Products - 1.1% Whitewave Foods Co.* Health Care Equipment & Supplies - 3.8% Endologix, Inc.* Insulet Corp.* The accompanying notes are an integral part of these financial statements. 15 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS - 95.7% (Continued) Health Care Equipment & Supplies - 3.8% (Continued) Sirona Dental Systems, Inc.* $ Wright Medical Group, Inc.* Health Care Providers & Services - 7.8% Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* Envision Healthcare Holdings, Inc.* Henry Schein, Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* Health Care Technology - 0.9% Veeva Systems, Inc.* Hotels, Restaurants & Leisure - 1.1% Noodles & Company* Internet Software & Services - 4.4% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Envestnet, Inc.* Marketo, Inc.* OpenTable, Inc.* WebMD Health Corp.* IT Services - 0.1% MAXIMUS, Inc. Life Science Tools & Services - 1.8% ICON Plc.* Illumina, Inc.* Machinery - 4.5% Chart Industries, Inc.* Middleby Corp.* Navistar International Corp.* Westinghouse Air Brake Technologies Corp. Woodward, Inc. Marine - 0.7% Baltic Trading Ltd. Media - 1.4% The E.W. Scripps Company* Metals & Mining - 2.1% Globe Specialty Metals, Inc. Horsehead Holding Corp.* Multiline Retail - 1.3% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 1.4% Cheniere Energy, Inc.* Matador Resources Co.* Personal Products - 1.3% Inter Parfums, Inc. Real Estate Management & Development - 1.5% Jones Lang Lasalle, Inc. Road & Rail - 1.6% Genesee & Wyoming, Inc.* The accompanying notes are an integral part of these financial statements. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS - 95.7% (Continued) Semiconductors & Semiconductor Equipment - 5.8% Integrated Device Technology, Inc.* $ Lam Research Corp.* Monolithic Power Systems, Inc.* PDF Solutions, Inc.* Skyworks Solutions, Inc.* Software - 5.2% Fortinet, Inc.* Gigamon, Inc.* Imperva, Inc.* Interactive Intelligence Group, Inc.* NICE Systems Ltd. - ADR Tableau Software, Inc.* Workday, Inc.* Specialty Retail - 5.2% Dick’s Sporting Goods, Inc. Five Below, Inc.* Lithia Motors, Inc. Restoration Hardware Holdings, Inc.* Urban Outfitters, Inc.* Technology Hardware, Storage & Peripherals - 0.4% Stratasys Ltd.* Textiles, Apparel & Luxury Goods - 1.8% Kate Spade & Co.* Trading Companies & Distributors - 0.9% Beacon Roofing Supply, Inc.* TOTAL COMMON STOCKS (Cost $38,152,776) REAL ESTATE INVESTMENT TRUSTS - 0.4% Altisource Residential Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $140,026) SHORT-TERM INVESTMENTS - 3.4% Money Market Fund - 3.4% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,651,005) TOTAL INVESTMENTS IN SECURITIES - 99.5% (Cost $39,943,807) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 TCMGROWTH FUNDS EXPENSEEXAMPLESFor the Six Months Ended March 31, 2014 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including investment advisory fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/01/13 - 3/31/14). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be 18 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended March 31, 2014 (Unaudited) (Continued) used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/01/13 3/31/14 10/01/13 – 3/31/14* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.91% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/01/13 3/31/14 10/01/13 – 3/31/14** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting expense reimbursements in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 19 TCMGROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $236,544,046 and $39,943,807, respectively) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 20 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of $4,606 and $922 of foreign withholding tax, respectively) $ $ Interest 98 Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Audit fees Transfer agent fees Registration fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Reports to shareholders Legal fees Insurance expenses Interest expense — Total expenses Less: fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in unrealized depreciation of investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 21 TCMSMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — Summary of share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvested of distributions Shares redeemed(2) Net increase (decrease) $ ) $ ) Net of redemption fees of $51 and $0, respectively. The accompanying notes are an integral part of these financial statements. 22 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net realized gain on redemption-in-kind — Change in unrealized depreciation of investments ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) Summary of share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvested of distributions Shares redeemed(2) Net increase (decrease) $ ) $ ) Net of redemption fees of $0 and $475, respectively. The accompanying notes are an integral part of these financial statements. 23 TCMSMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended March 31, 2014 Year Ended September 30, (Unaudited) Net asset value, beginning of period/year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain ) ) — Total distributions ) ) — Paid-in capital from redemption fees (Note 2) —
